Citation Nr: 1616105	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for chronic lumbosacral strain.  

2.  Entitlement to an initial compensable evaluation for left foot status post stress fracture, prior to August 14, 2014.

3.  Entitlement to an initial evaluation higher than 10 percent for left foot status post stress fracture.  

4.  Entitlement to an initial compensable evaluation for hemorrhoids.  

5.  Entitlement to an initial compensable evaluation for left testicle epididymal cyst.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and J.B.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to January 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that, in pertinent part, granted the Veteran's claim of entitlement to service connection for chronic lumbosacral strain and assigned an initial 10 percent rating.  The RO also granted service connection for left foot status post stress fracture, hemorrhoids, and left testicle epididymal cyst, and assigned a noncompensable rating for each.  The ratings were assigned effective February 1, 2009, the day after separation from service.  The Veteran filed a notice of disagreement dated in June 2009, and the RO issued a statement of the case dated in January 2010.  The Veteran filed his substantive appeal in January 2010.    

The Veteran was afforded a videoconference hearing before the undersigned in July 2011.  A transcript of that hearing is of record.  

The claims were remanded in April 2014 for additional development.

In September 2014, the RO increased the evaluation of the Veteran's left foot disability to 10 percent disabling, effective August 14, 2014, creating a staged rating as indicated on the title page.  As the Board will in the decision below grant an initial 10 percent rating prior to August 14, 2014, the issues have been recharacterized accordingly.


FINDINGS OF FACT

1.  Symptoms of the Veteran's chronic lumbosacral strain have not more nearly approximated flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  The evidence is at least evenly balanced as to whether the Veteran's left foot fracture residuals have more nearly approximated moderate foot injury from the February 1, 2009 effective date of the grant of service connection through August 14, 2014, but the symptoms have not more nearly approximated severe foot injury at any time since February 1, 2009.

3.  Symptoms of the Veteran's hemorrhoids disability have not more nearly approximated large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences, or secondary anemia or fissures.

4.  The Veteran's left testicle epididymal cyst is shown to be productive of complaint of intermittent pain, but no renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding, or urinary tract infections.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating higher than 10 percent for chronic lumbosacral strain are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5242-5243 (2015).

2.  The criteria for an initial rating of 10 percent, but no higher, for left foot fracture residuals, have been met from February 1, 2009 to August 14, 2014.  38 C.F.R. § 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2015).

3.  The criteria for an initial rating higher than 10 percent for left foot fracture residuals have not been met from February 1, 2009.  38 C.F.R. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.71a, Diagnostic Code 5284.

4.  The criteria for an initial compensable evaluation for hemorrhoids are not met.  38 U.S.C.A. § 1155, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2015).

5.  The criteria for an initial compensable rating for left testicle epididymal cyst have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.102, 3.159, 4.7, 4.20, 4.27, 4.31, 4.59, 4.115a, 4.115b, Diagnostic Codes 7599-7525 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

VA has a duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), to include notifying the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; information and evidence that the he was expected to provide; and the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's  initial rating claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claims decided herein that, taken together, fully address the criteria for deciding the claims.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 

This matter was remanded in April 2014 in order that additional evidence that may be identified by the Veteran, may be associated with the Veteran's claims file, and that the Veteran may be afforded updated VA examinations.  The Veteran was requested in a May 2014 letter to inform VA of any additional treatment records.  No response was received from the Veteran.  However, additional treatment records from Fort Hood and from VA were associated with the claims file.  In addition, VA examinations dated in August 2014, which are responsive to the Board's remand requests, were associated with the Veteran's file.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran was afforded a hearing before the undersigned in July 2011.  The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

II. Legal Principles

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Of course, staged ratings are always appropriate for an increased rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses, is to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

A.  Chronic lumbosacral strain.

The Veteran's service-connected low back disability has been rated under the provisions of Diagnostic Code 5237.  Under Diagnostic Code 5237, with or without symptoms such as pain (whether or not it radiates) stiffness or aching, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, where the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, where the combined range of motion of the thoracolumbar spine is less than 120 degrees; or, where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  The highest rating of 100 percent is assigned where there is unfavorable ankylosis of the entire spine.  Id. 

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  

For rating purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes, a 20 percent disability rating is awarded for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and the highest rating of 60 percent is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  An "incapacitating episode" is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1). 

On VA examination in October 2008, the Veteran reported constant symptoms of pain, stiffness, fatigue, and lack of endurance of the lumbar spine.  Physical examination of the lumbar spine revealed painful flexion.  Range of motion was full with flexion 90/90 degrees, extension 30/30 degrees, lateral flexion 30/30 degrees bilaterally, and rotation 30/30 degrees bilaterally.  Repetitive motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination, and there was no additional loss of joint function.  There was tenderness to palpation over the lumbar vertebrae and paravertebral muscles bilaterally.  Gait and posture were normal.  Neurological examination of the lower extremities revealed normal motor and sensory function.  The examiner diagnosed chronic lumbosacral strain.

Treatment records obtained from the VA show treatment for low back pain.  X-ray of the lumbar spine dated in June 2009 revealed minimal osteophytosis.  Images were otherwise unremarkable.  The Veteran was furnished with a lumbosacral corset.  An electrodiagnostic study taken of the  lower extremities was normal.  Treatment records showed that the Veteran used a back brace.  There was no objective evidence of any limited motion.

On VA examination in March 2010, the Veteran reported daily lower back pain after prolonged walking and prolonged sitting.  Physical examination of the thoracolumbar spine revealed limited range of motion with flexion 80/90 degrees, extension 25/30 degrees, right lateral flexion 25/30 degrees, and left lateral flexion 25/30 degrees.  Right rotation was full to 30/30 degrees and left rotation was full to 30/30 degrees.  Repetitive motion was additionally limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination, and there was no additional loss of joint function.  There was mild tenderness over the lower lumbar area but no evidence of muscle spasm.  Gait and posture were normal, as was spine curvature.  Neurological examination of the bilateral lower extremities revealed normal motor and sensory function.  The examiner diagnosed mild degenerative joint disease of the lumbar spine and reported that there was no radiculopathy.  

VA treatment records and private treatment records from West Ft. Hood showed that the Veteran was seen on a regular basis for chronic lumbosacral strain and document continuing complaints of back pain.

Finally, the Veteran was afforded a VA examination dated in August 2014.  The examiner reviewed the entire claims file. The diagnosis was lumbosacral strain, moderate.  The Veteran reported flare-ups that impacted the function of his spine.  Initial range of motion measurements for forward flexion was 70 degrees, with no evidence of painful motion; extension was 30 degrees or greater, with no evidence of painful motion; right lateral flexion was 30 degrees or greater, with no evidence of painful motion; left lateral flexion was 30 degrees or greater, with no evidence of painful motion; right lateral rotation was 30 degrees or greater, with no evidence of painful motion; left lateral rotation was 25 degrees, with painful motion at 25 degrees.  Range of motion testing after repetitive use testing showed that forward flexion was 70 degrees, extension was 30 degrees or greater, right lateral flexion was 30 degrees or greater, left lateral flexion was 30 degree or greater, right lateral rotation was 30 degrees or greater, left lateral rotation was 25 degrees.  Symptoms that impacted the functional loss/or functional impairment of the spine were indicated to be less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, interference with sitting, standing and/or weight-beating.  Gait and spinal contour were noted as normal.  Ankylosis and intervertebral disc syndrome (IVDS) were not noted, and there was no radiculopathy noted.

The Veteran testified before the Board in July 2011.  He indicated that his back disability was productive of pain, including sharp pain down the left leg to the knee.  The Veteran reported that he wore a back brace.  He reported that he missed no work due to his back, but that he had to move carefully or he would experience flares of pain.  

Based on the foregoing, the Board finds that an evaluation in excess of 10 percent for chronic lumbosacral strain is not warranted in this case.  The evidence indicates that forward flexion of the thoracolumbar spine was no less than 70 degrees, and combined range of motion of the thoracolumbar spine was greater than 120 degrees.  Additional symptoms included painful motion upon examination and x -ray evidence of arthritis.  Symptoms warranting a higher evaluation, including forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, were not in evidence.  

The Board has also considered the provisions of 38 C.F.R. § 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  These factors have been taken into consideration in the assigned 10 percent schedular rating for less than full flexion of the lumbar spine due to factors such as pain.  While there was some additional limitation of motion due to pain and the Veteran reported flare-ups, there was no indication that the additional limitation of motion resulted in symptoms more nearly approximating the flexion between 30 and 60 degrees or combined range of motion not greater than 120 degrees listed in the criteria for a 20 percent rating under the general rating formula.

As for evaluation under the formula for rating IVDS based on incapacitating episodes, the Veteran did not have any bed rest prescribed by a physician of at least two weeks at any time during the appeal period.  The preponderance of the evidence is accordingly against a higher rating of 20 percent under Diagnostic Code 5243.

Finally, although the Veteran testified to radiating pain down the left leg to the knee, the Board finds the specific findings of the trained health care professionals indicating normal motor and sensory function and no radiculopathy, and thus a lack of associated objective neurologic abnormalities, to be of greater probative weight than the Veteran's more general lay assertions.
 
For the foregoing reasons, the preponderance of the evidence is against an initial rating higher than 10 percent for the Veteran's service-connected chronic lumbosacral strain at any time from February 1, 2009. The benefit-of-the-doubt rule is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

B.  Left foot.

The Veteran's left foot disability has been rated under Diagnostic Code 5284.  Under Diagnostic Code 5284, a 10 percent rating is assigned for a moderate foot disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Moderately severe foot disabilities are rated as 20 percent disabling.  Id.  A 30 percent rating is assigned for severe foot disability.  Id.  Actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284. The rating schedule authorizes the assignment of a 0 percent (noncompensable) evaluation in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  In so doing, the Board is mindful that the overall regulatory scheme contemplates a 10 percent rating in cases of ankylosis of the subastragalar or tarsal joint, in good weight bearing position; or problems so disabling that there is atrophy, disturbed circulation and weakness (10 percent being a minimum rating); or where there is inward bowing of the tendo Achilles, pain on manipulation and use; or where the great toe is dorsiflexed, some limitation of dorsiflexion of the ankle, definite tenderness under metatarsal heads.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5276-78.

On VA examination in October 2008, the Veteran reported constant symptoms of pain, stiffness, fatigue, and lack of endurance of the left foot.  Physical examination revealed tenderness at the fifth metatarsal proximal dorsal aspect of the shaft.  The arch of the left foot was present and well formed.  Repetitive motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination, and there was no additional loss of joint function.  The examiner diagnosed residual of left foot fracture.  

Treatment records from the VA were obtained, but were negative for any treatment of the left foot.

On VA examination in March 2010, the Veteran reported pain over the left foot fifth metatarsal bone that comes after prolonged walking.  The pain was indicated to be sharp and last for one to two hours.  Physical examination of the left foot revealed moderate tenderness over the fifth metatarsal area over the base of the bone. Range of motion was normal.  Repetitive motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination, and there was no additional loss of joint function.  Gait was normal.  There was no evidence of heat, redness, swelling, indication of abnormal weight bearing, or skin changes.  The examiner diagnosed left foot stress fracture of the fifth metatarsal bone with residuals.  

Additional VA treatment records and private treatment records from West Ft. Hood  indicated that the Veteran was seen on a regular basis for the left foot status post stress fracture and continuing complaints of foot pain were documented.

Finally, the Veteran was examined on August 14, 2014 at the VA.  The examiner reviewed the Veteran's entire claims file.  The examiner diagnosed left foot injury post stress fracture mid left foot.  The examiner indicated that the left foot condition was considered moderate in severity.  

The Veteran testified before VA in July 2011.  He reported that his left foot condition was painful, specifically on the side of the foot.  He indicated that he could no longer run due to the condition and that the foot would occasionally have swelling.  

Based on the foregoing, the Board finds that an initial 10 percent rating is warranted from February 1, 2009 to April 14, 2014.  Given the consistent complaints of significant pain, as well as stiffness, fatigue, and lack of endurance, the evidence is at least evenly balanced as to whether the symptoms more nearly approximated the moderate foot injury required for a 10 percent rating under Diagnostic Code 5284.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, an initial 10 percent rating is warranted from February 1, 2009 to August 14, 2014.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

An initial rating higher than 10 percent is not, however, warranted at any time since February 1, 2009.  Given the lack of limitation of motion including on repetitive motion testing, normal gait, and lack of evidence of heat, redness, swelling, or abnormal weight bearing, the Board finds that the symptoms have not more nearly approximated the moderately severe foot injury required for a 20 percent rating under Diagnostic Code 5284.
 
The Board further finds that a rating in excess of 10 percent is not warranted under any other applicable provision of the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  The record contains no diagnosis of pes planus, weak foot, claw foot, hammer toe, hallux valgus, or hallux rigidus.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5278, 5280-5282.  Diagnostic Code 5279 is also inapplicable since the veteran has not been diagnosed with metatarsalgia.  38 C.F.R. § 4.71a.

As the preponderance of the evidence is against a rating higher than 10 percent for the Veteran's left foot status post stress fracture, the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C.  Hemorrhoids.

Diagnostic Code 7336 provides for a noncompensable evaluation where external or internal hemorrhoids are mild or moderate.  A 10 percent rating is warranted for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. 38 C.F.R. § 4.114, Diagnostic Code 7336.

On VA examination in October 2008, the Veteran reported a history of bright red rectal bleeding accompanied by painful defection.  Treatment was indicated to be over-the-counter products such as tucks and sitz baths.  Physical examination revealed hemorrhoids, a 1 cm mass at the 5 o'clock position of the perianal folds.  There was no evidence of bleeding or thrombosis.  The examiner diagnosed external hemorrhoids. 

VA treatment records obtained were negative for any treatment or further evidence of hemorrhoids.

On VA examination in March 2010, the Veteran reported that he noticed drops of blood on toilet paper after bowel movements approximately once a month. He  declined the rectal portion of the examination.  The examiner reported that no hemorrhoids were found.  

Additional VA treatment records and private treatment records from West Ft. Hood were obtained and indicated that the Veteran was seen on a regular basis for hemorrhoids.

Finally, the Veteran was afforded a VA examination dated in August 2014 in connection with his claim.  The examiner reviewed the entire claims file.  The examiner diagnosed internal or external hemorrhoids.  The Veteran was not currently taking continuous medications to treat the condition and the condition was noted as mild or moderate.  Small or moderate external hemorrhoids were indicated.  CBC testing was performed, and it was indicated that such testing would be performed if anemia due to any intestinal condition were suspected or present.  The tests showed hemoglobin of 15.6, hematocrit of 45.9, white blood cell count of 7.5, and platelets of 285,000.  No abnormality was noted and there were no other significant diagnostic test findings and/or results were indicated, to include anemia or fissures.

The Veteran testified before the Board in July 2011.  He reported that his hemorrhoids disability was productive of fissures and bleeding that would last for a week or so at a time.

Based on the foregoing, the Board finds that an initial compensable evaluation is not warranted in this case.  The above evidence reflects that the symptoms of the Veteran's hemorrhoids most nearly approximated mild or moderate symptoms.  The symptoms did not more nearly approximate large or thrombotic hemorrhoids, which are irreducible with excessive redundant tissue, evidencing frequent recurrences, or persistent bleeding with secondary anemia or fissures.  The Veteran is competent to state that he experienced persistent bleeding and the Board finds this testimony credible.  However, the Board finds the specific examination findings indicating a lack of fissures and anemia to be of greater probative weight than the more general lay assertions of the Veteran.  The symptoms of the Veteran's hemorrhoids therefore did not more nearly approximate persistent bleeding with secondary anemia or fissures.
 
For the foregoing reasons, the preponderance of the evidence is against an initial compensable rating for hemorrhoids.  The benefit of the doubt doctrine is therefore not for application in this regard, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

D.  Left testicle epididymal cyst.

The disability of an epididymal cyst is not specifically listed in the rating schedule; it is rated under Diagnostic Codes 7599-7525.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to left testicle epididymal cyst, and it must be rated by analogy.  38 C.F.R. § 4.20.

Under Diagnostic Code 7525 epididymo-orchitis, chronic, is evaluated as a urinary tract infection.  Another potentially applicable diagnostic code is Diagnostic Code 7229, applicable to benign neoplasms of the genitourinary system, which are rated as voiding dysfuction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115a, 4.115b. 

Renal dysfunction: 

Albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101, noncompensable (0 percent) rating. 

Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension is at least 10 percent disabling under Diagnostic Code 7101, 30 percent rating. 

Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension is at least 40 percent disabling under Diagnostic Code 7101, 60 percent rating. 

Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, 80 percent rating. 

Requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, 100 percent rating.  38 C.F.R. § 4.115a. 

Voiding dysfunction: 

The particular voiding condition is to be rated as urine leakage, urinary frequency, or obstructed voiding. 

Urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence): 

Requiring the wearing of absorbent materials which must be changed less than 2 times per day, 20 percent rating. 

Requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, 40 percent rating. 

Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, 60 percent rating. 

Urinary frequency: 

Daytime voiding interval between two and three hours, or; awakening to void two times per night, 10 percent rating. 

Daytime voiding interval between one and two hours, or; awakening to void three to four times per night, 20 percent rating. 

Daytime voiding interval less than one hour, or; awakening to void five or more times per night, 40 percent rating. 

Obstructed voiding: 

Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, noncompensable (0 percent) rating. 

Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of 1. Post void residuals greater than 150 cc, 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3. Recurrent urinary tract infections secondary to obstruction, 4. Stricture disease requiring periodic dilatation every 2 to 3 months: 10 percent rating. 

Urinary retention requiring intermittent or continuous catheterization, 30 percent rating. 

Urinary tract infection:

Poor renal function is rated as renal dysfunction. 

Long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management, 10 percent rating. 

Recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management, 30 percent rating. 

On VA examination in October 2008, the Veteran denied an incontinence or urinary frequency.  Physical examination of the left testicle revealed no evidence of deformity or testicular atrophy.   Reference was made by the examiner to a testicular ultrasound that was reviewed dated August 8, 2008, which revealed a tiny cyst within the head of the left epididymis.  The examiner diagnosed epididymal cyst, left testicle.

VA treatment records obtained were negative for any treatment for an epididymal cyst.

On VA examination in March 2010, the Veteran reported that he could feel a cyst over the left testis area, which caused occasional pain.  The swelling and pain was indicated to come approximately every other week and remain for one to two hours.  The pain would then go away by itself.  Physical examination revealed normal genitalia with a very small left epididymal cyst on palpation.  There was no tenderness felt.  There was no evidence of incontinence.  The examiner reported that urinary flow was not applicable.  The testes were normal and nontender.  The Veteran was not taking any medication for the condition.  The examiner diagnosed very small left epididymal cyst.  

Additional VA treatment records and private treatment records from West Ft. Hood were obtained and indicated that the Veteran was seen on a regular basis for left testicle epididymal.  

Finally, the Veteran was afforded a VA examination dated in August 2014 in connection with this claim.  The examiner reviewed the entire claims file. The diagnosis rendered was left testicular epididymal cyst.  The examination showed that the Veteran was not currently taking continuous medication to treat the condition.  No renal dysfunction due to the condition was noted.  No voiding dysfunction or erectile dysfunction was noted. 

The Veteran testified before the Board in July 2011.  He indicated that he had sharp pain in the left testicle if it was touched in the wrong way.  He indicated that he had to move with care in order to avoid spikes of pain.  He reported that he had no urinary or sexual issues connected the condition.

Under diagnostic code 7525 in the Rating Schedule for Disabilities, a noncompensable evaluation is assigned unless there is a showing of long-term drug therapy, one or two hospitalizations per year, or intermittent intensive management.  

Under diagnostic code 7529, a noncompensable evaluation is assigned in the absence of significantly disabling urinary incontinence or frequency.  A noncompensable evaluation is also assigned whenever there is evidence of obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A higher evaluation of 10 percent is not warranted unless there is evidence of marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc.; uroflowmetry which shows markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilatation every two to three months, or for daytime voiding intervals between two and three hours, or awakening to void two times per night. A higher evaluation of 20 percent evaluation is not warranted unless the evidence shows required wearing of absorbent materials which must be changed less than two times per day.  

As the evidence indicates that the Veteran condition is not productive of long-term drug therapy, one or two hospitalizations per year, or intermittent intensive management, nor any renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding, or urinary tract infections, a noncompensable evaluation is continued.   There is also no functional equivalent of any of the criteria cited above.  The pain reported by the Veteran is intermittent in nature and not resulting in other identified functional impairment.  Accordingly, the Board finds that a higher rating is not warranted.

As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 




E.  Extraschedular consideration.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

Most of the symptoms of the Veteran's disabilities are contemplated by the detailed criteria in the diagnostic codes discussed above.  The general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria thus contemplates the Veteran's pain and other symptoms not specifically listed.  As to those symptoms that are not contemplated by the applicable diagnostic codes, such as pain caused by the left testicle epididymal cyst, there is no argument or evidence that they have caused marked interference with employment or frequent hospitalization.  The Veteran specifically indicated that his lumbar strain did not cause him to miss work and the evidence does not indicate that any of the other disabilities did so.  A remand for an extraschedular rating on this basis is thus not warranted.  Moreover, as the evidence does not indicate that these disabilities result in unemployability, the issue of entitlement to a TDIU has not been reasonably raised by the evidence of record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

Finally in this regard, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

F. Conclusion

For the foregoing reasons, reasonable doubt has been resolved in favor of the Veteran in finding that an initial rating of 10 percent for left foot status post stress fracture is warranted from February 1, 2009 to August 14, 2014, and the preponderance of the evidence is against any higher rating for this or the other disabilities on appeal.  The benefit of the doubt is therefore not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

ORDER

An initial evaluation higher than 10 percent for chronic lumbosacral strain is denied.  

An initial evaluation of 10 percent from February 1, 2009 to August 14, 2014, for left foot status post stress fracture, is granted, subject to controlling regulations governing the payment of monetary awards.

An initial evaluation higher than 10 percent for left foot status post stress fracture is denied.

An initial compensable evaluation for hemorrhoids is denied.  

An initial compensable evaluation for left testicle epididymal cyst is denied.  




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


